Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. _________________________
ANGEL ROSASVELA,
      Plaintiff,
v.

ELMUZA TOWING, LLC, and Yasset Elmuza;
      Defendants.



                                     COMPLAINT



      Plaintiff, Angel Rosasvela (“Plaintiff”), sues the Defendants, Elmuza Towing, LLC

and Yasset Elmuza (collectively “Defendants”), and alleges as follows:

                             PRELIMINARY STATEMENT

      1.      This is an action for unpaid wages, liquidated damages, attorneys’ fees,

costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et

seq.; the Colorado Minimum Wage Act (“CMWA”), Colorado Revised Statutes (“CRS”)

Title 8, Article 6; and the Colorado Wage Act (“CWA”), CRS § 8-4-101, et seq. for

Defendants’ failure to pay Plaintiff all earned minimum wages and all earned wages.

      2.      The FLSA was enacted “to protect all covered workers from substandard

wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450

U.S. 728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees

a minimum wage of pay for all time spent working during their regular 40-hour
Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 2 of 10




workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-

exempt employees one and one-half their regular rate of pay for all hours worked in

excess of 40 hours in a workweek. See 29 U.S.C § 207.

       3.     The CMWA, C.R.S. Title 8, Article 6 establishes the law regarding

minimum wage within the State of Colorado.

       4.     The CWA, CRS § 8-4-101, et seq. establishes the law regarding the

payment of wages within the State of Colorado.

                                JURISDICTION AND VENUE

       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and

law of the United States. This Court also has subject matter jurisdiction pursuant 28

U.S.C. § 1367 because the state law claims asserted herein are so related to claims in

this action over which this Court has subject matter jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.

       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because

acts giving rise to the claims of Plaintiff occurred within the District of Colorado, and

Defendant regularly conducts business in and has engaged in the wrongful conduct

alleged herein – and, thus, is subject to personal jurisdiction in – this judicial district.

                                           PARTIES

       7.     At all material times, Plaintiff is an individual residing in Jefferson County,

Colorado, and is a former employee of Defendant.
Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 3 of 10




       8.     At all material times, Defendant Elmuza Towing, LLC is a Colorado limited

liability company licensed to transact business in the State of Colorado. At all material

times, Defendant Elmuza Towing, LLC does business, has offices, and/or maintains

agents for the transaction of its customary business in Jefferson County, Colorado.

       9.     At all material times, Defendant Elmuza Towing, LLC does business as

“Elmuza Towing.”

       10.    At all relevant times, Defendant Elmuza Towing, LLC was an employer

under the FLSA. The FLSA defines “employer” as any person who acts directly or

indirectly in the interest of an employer in relation to an employee. At all relevant times,

Defendant Elmuza Towing, LLC had the authority to hire and fire employees,

supervised and controlled work schedules or the conditions of employment, determined

the rate and method of payment, and maintained employment records in connection

with Plaintiff’s employment with Defendants. As a person who acted in the interest of

Defendant in relation to the company’s employees, Defendant Elmuza Towing, LLC is

subject to liability under the FLSA.

       11.    At all material times, Defendant Yasset Elmuza is Plaintiff’s “employer,” as

defined by the FLSA. 29 U.S.C. § 203(d).

       12.    Under the FLSA, Defendant Yasset Elmuza is an employer. The FLSA

defines “employer” as any person who acts directly or indirectly in the interest of an

employer in relation to an employee. At all relevant times, Defendant Yasset Elmuza

has had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of
Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 4 of 10




payment, and maintained employment records in connection with Plaintiff’s employment

with Defendants. Having acted in the interest of Defendants in relation to the

company’s employees, including Plaintiff, Defendant Yasset Elmuza is subject to liability

under the FLSA.

      13.    At all material times, Defendant Elmuza Towing, LLC is an “employer” as

defined by The CMWA, C.R.S. Title 8, Article 6.

      14.    At all material times, Defendant Elmuza Towing, LLC is Plaintiff’s

“employer” as defined by the CWA, CRS § 8-4-101, et seq.

      15.    Defendants individually and/or through an enterprise or agent, directed

and exercised control over Plaintiff’s work and wages at all relevant times.

      16.    Plaintiff, in his work for Defendants, was employed by an enterprise

engaged in commerce that had annual gross sales of at least $500,000.

      17.    At all relevant times, Plaintiff, in his work for Defendant, was engaged in

commerce or the production of goods for commerce.

      18.    At all relevant times, Plaintiff, in his work for Defendants, was engaged in

interstate commerce.

      19.    Plaintiff, in his work for Defendants, regularly handled goods produced or

transported in interstate commerce.

                               NATURE OF THE CLAIM

      20.    Defendant owns and/or operates as Elmuza Towing, a Colorado limited

liability company that does business in Jefferson County, Colorado.
Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 5 of 10




        21.    Plaintiff was hired by Defendants to be a tow truck driver and Plaintiff

worked for Defendants from approximately June 24, 2020 through June 26, 2020.

        22.    Defendants, in their sole discretion, agreed to pay Plaintiff 30% of all tows

he performed.

        23.    Plaintiff worked for Defendants for three shifts for a total of approximately

22 hours.

        24.    After he quit, Plaintiff received a check for approximately $79.00 for all

hours that he worked for Defendants.

        25.    As a result, Plaintiff was only compensated at a rate of $3.59 per hour for

all hours worked for Defendants.

        26.    During the relevant time period, the federal minimum wage was $7.25 per

hour.

        27.    During the relevant time period, Colorado state minimum wage was

$12.00 per hour.

        28.    As a result of compensating Plaintiff at a rate of $3.59 per hour for all

hours worked, Defendants failed to pay the applicable minimum wage to Plaintiff.

        29.    As a result of Defendants’ willful failure to compensate Plaintiff at least the

full minimum wage for all hours worked, Defendants have violated 29 U.S.C. § 206(a).

        30.    As a result of Defendants’ willful failure to compensate Plaintiff at least the

full minimum wage for all hours worked, Defendants have violated the CMWA, C.R.S.

Title 8, Article 6.
Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 6 of 10




       31.     As a result of Defendants’ willful failure to compensate Plaintiff at least the

full minimum wage for all hours worked, Defendants have violated the CWA, CRS § 8-4-

101, et seq.

       32.     Defendants have and continue to violate the FLSA by not paying Plaintiff

the full applicable minimum wage for all hours worked during his regular workweeks.

       33.     Defendants have and continue to violate the CMWA, C.R.S. Title 8, Article

6 by not paying Plaintiff the full applicable minimum wage for all hours worked during his

regular workweeks.

       34.     Defendants have and continue to violate the CWA, CRS § 8-4-101, et seq.

by not paying Plaintiff the full applicable minimum wage for all hours worked during his

regular workweeks.

       35.     Plaintiff is a covered employee within the meaning of the FLSA.

       36.     Plaintiff is a covered employee within the meaning of the CMWA, C.R.S.

Title 8, Article 6.

       37.     Plaintiff is a covered employee within the meaning of the CWA, CRS § 8-

4-101, et seq.

       38.     Plaintiff was a non-exempt employee.

       39.     Defendants refused and/or failed to properly disclose to or apprise Plaintiff

of his rights under the FLSA.

       40.     Defendants individually and/or through an enterprise or agent, directed

and exercised control over Plaintiff’s work and wages at all relevant times.
Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 7 of 10




       41.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover

from Defendants compensation for unpaid wages, an additional amount equal amount

as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under 29 U.S.C. § 216(b).

       42.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover

from Defendants compensation for unpaid wages, liquidated damages, interest, and

reasonable attorney’s fees and costs of this action under the CMWA, C.R.S. Title 8,

Article 6.

       43.   Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover

from Defendants compensation for unpaid wages, liquidated damages, interest, and

attorneys’ fees under the CWA, CRS § 8-4-101, et seq.

                   COUNT ONE: FAIR LABOR STANDARDS ACT
                      FAILURE TO PAY MINIMUM WAGE

       44.   Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       45.   Defendants willfully failed or refused to pay Plaintiff at least the full

applicable minimum wage for all of the hours that Plaintiff worked for Defendants.

       46.   Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

       47.   Plaintiff is therefore entitled to compensation for the full applicable

minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount

as liquidated damages, together with interest, reasonable attorney’s fees, and costs.
Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 8 of 10




       WHEREFORE, Plaintiff, Angel Rosasvela, individually, respectfully requests that

the Court grant relief in Plaintiff’s favor, and against Defendants for compensation for

unpaid minimum wages, plus an additional equal amount as liquidated damages,

prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and

disbursements of this action, and any additional relief this Court deems just and proper.

                  COUNT TWO: COLORADO MINIMUM WAGE ACT
                       FAILURE TO PAY MINIMUM WAGE

       48.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       49.    Defendants willfully failed or refused to pay Plaintiff at leat the applicable

minimum wage for all of the hours that Plaintiff worked for Defendants.

       50.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

required minimum wage rate violates the CMWA, C.R.S. Title 8, Article 6.

       51.    Plaintiff is therefore entitled to compensation for the full applicable

minimum wage at an hourly rate, to be proven at trial, plus an additional amount as

liquidated damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Angel Rosasvela, individually, respectfully requests that

the Court grant relief in Plaintiff’s favor, and against Defendants for compensation for

unpaid minimum wages, plus an additional amount equal to twice the unpaid minimum

wages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs, and

disbursements of this action, and any additional relief this Court deems just and proper.
Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 9 of 10




                       COUNT THREE: COLORADO WAGE ACT
                         FAILURE TO PAY WAGES OWED

       52.    Plaintiff realleges and incorporates by reference all allegations in all

preceding paragraphs.

       53.    Defendants willfully failed or refused to pay Plaintiff all wages owed for the

hours that Plaintiff worked for Defendants.

       54.    Defendants’ practice of willfully failing to pay Plaintiff wages for labor

performed violates the CWA, CRS § 8-4-101, et seq.

       55.    Plaintiff is therefore entitled to compensation for the full applicable

minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount

as liquidated damages, together with interest, costs, and reasonable attorney fees.

       WHEREFORE, Plaintiff, Angel Rosasvela, individually, respectfully requests that

the Court grant relief in Plaintiff’s favor, and against Defendants for compensation for

unpaid wages, liquidated damages, prejudgment and post-judgment interest,

reasonable attorneys’ fees, costs, and disbursements of this action, and any additional

relief this Court deems just and proper.

       RESPECTFULLY SUBMITTED this 5th day of October, 2020.

                                           BENDAU & BENDAU PLLC

                                           By: /s/ Christopher J. Bendau
                                           Clifford P. Bendau, II (OH No. 0089601)
                                           Christopher J. Bendau
                                           BENDAU & BENDAU PLLC
                                           P.O. Box 97066
                                           Phoenix, Arizona 85060
                                           Telephone AZ: (480) 382-5176
                                           Email: cliffordbendau@bendaulaw.com
                                                   chris@bendaulaw.com
Case 1:20-cv-02997-MEH Document 1 Filed 10/05/20 USDC Colorado Page 10 of 10




                                   THE LAW OFFICES OF SIMON & SIMON

                                   By: /s/ James L. Simon
                                   James L. Simon (OH No. 0089483)
                                   6000 Freedom Square Dr.
                                   Independence, OH 44131
                                   Telephone: (216) 525-8890
                                   Facsimile: (216) 642-5814
                                   Email: jameslsimonlaw@yahoo.com
